DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 17 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 6/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/28/2021 is withdrawn.  Claims 14, 15, 21, and 22 directed to a species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-7, 12-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed endoscope system comprising, inter alia, wherein dynamic and automatic adjustment of the electro-mechanical actuators via the computer is achieved as a response to the position and orientation data received from the one or more distal IMUs and intermediate IMUs, the position and orientation data including bend length, angle of bend, and distance from prior bend.
Boulais discloses an “endoscope system (video endoscope system 10, specifically the parallel configuration with the disclosed actuators; fig 1B as a generic “serial connection” with figs 5D and 5E providing additional detail; [0065, 0123-0125]) comprising: a flexible elongate insertion tube (insertion tube of endoscope 20) having a deflectable distal end (distal tip 22; [0062] describes these same elements with respect to the parallel embodiment of fig 1A) and a proximal end releasably connected to a handle (handheld controller 80/388; [0125]); an optical module (image sensor described at [0138] as a generic superseding embodiment) disposed at the insertion tube distal end and adapted to receive images of a body cavity of a living body; and a plurality of cables (control cables [0065]) extending proximally through the insertion tube from corresponding anchor points at the insertion tube distal end; wherein the handle comprises: a plurality of actuators ([0065] describes the handheld controller having manually driven actuators to control the distal tip via tensioning control cables).  However Boulais does not teach wherein dynamic and automatic adjustment of the electro-mechanical actuators via the computer is achieved as a response to the position and orientation data received from the one or more distal IMUs and intermediate IMUs, the position and orientation data including bend length, angle of bend, and distance from prior bend and therefore does not meet all of the limitations of the currently pending claim.
Hunter (fig 3C) teaches providing a processor (354) and actuators (356) in a comparable haptic feedback endoscope on the handle (352) itself and not extrinsic to the handle.  However Hunter does not teach wherein dynamic and automatic adjustment of the electro-mechanical actuators via the computer is achieved as a response to the position and orientation data received from the one or more distal IMUs and intermediate IMUs, the position and orientation data including bend length, angle of bend, and distance from prior bend and therefore does not meet all of the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795